Citation Nr: 0718136	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-21 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's head trauma residuals with an amnesic disorder, a 
psychotic disorder, a depressive disorder, and an anxiety 
disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's post-traumatic headaches due to head trauma, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from November 1981 to June 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Indianapolis, Indiana, Regional Office which increased the 
disability evaluation for the veteran's skull fracture 
residuals with cognitive problems, anxiety, memory loss, and 
headaches from noncompensable to 30 percent and effectuated 
the award as of November 13, 2001.  In May 2005, the veteran 
was afforded a videoconference hearing before a Veterans Law 
Judge.  In July 2005, the Board remanded the veteran's claim 
to the Phoenix, Arizona, Regional Office for additional 
action.  

In April 2006, the Appeals Management Center (AMC) 
recharacterized the veteran's skull fracture residuals as 
head trauma residuals with an amnesic disorder, a psychotic 
disorder, a depressive disorder, and an anxiety disorder 
evaluated as 50 percent disabling and post-traumatic 
headaches due to head trauma evaluated as 30 percent 
disabling and effectuated the awards as of November 13, 2001.  
The veteran subsequently moved to Illinois and his claims 
files were transferred to the Chicago, Illinois, Regional 
Office (RO).  In January 2007, the veteran was informed that 
the Veterans Law Judge who had conducted his May 2005 
videoconference hearing was no longer employed by the Board 
and he therefore had the right to an additional hearing 
before a different Veterans Law Judge.  In February 2007, the 
veteran informed the Board that he did not want an additional 
hearing before a Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  
In October 2006, the veteran submitted a claim of entitlement 
to a total rating for compensation purposes based on 
individual unemployability.  It appears that the RO has not 
had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2006).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  
REMAND

In reviewing the report of a February 2006 VA examination for 
compensation purposes, the Board notes that the veteran 
reported that he was last hospitalized for his psychiatric 
disabilities in January 2006.  In his October 2006 Veterans 
Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940), the veteran indicated  
that he had been hospitalized for psychiatric treatment at 
the Jesse Brown VA Medical Center in August 2006 and 
September 2006 and was seen thereafter in the VA Medical 
Center's day hospital.  Clinical documentation of the cited 
treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic head trauma 
residuals with an amnesic disorder, a 
psychotic disorder, a depressive 
disorder, and an anxiety disorder and 
post-traumatic headaches after 2005 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the claims files.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Jesse Brown 
(Chicago, Illinois) VA Medical Center, 
including that provided after 2005 and 
not already of record, be forwarded for 
incorporation into the record.  
3.  Then readjudicate the veteran's 
entitlement to increased evaluations for 
his head trauma residuals with an amnesic 
disorder, a psychotic disorder, a 
depressive disorder, and an anxiety 
disorder and post-traumatic headaches due 
to head trauma.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

